Order, Supreme Court, Bronx County (Jerry Crispino, J.), entered on or about January 31, 2003, which, in an action for personal injuries sustained on the sidewalk adjacent to premises occupied by defendant and third-party plaintiff commercial tenant, granted third-party defendant landlord’s motion for summary judgment dismissing the third-party complaint, and for summary judgment on its counterclaim to recover its litigation costs incurred in defending the third-party action, unanimously affirmed, without costs.
Insofar as pertinent, the lease required tenant to procure insurance covering the landlord as well as itself for accidents occurring on the adjacent sidewalk. Tenant failed to procure the insurance. The penalty for such breach is liability for all resulting out-of-pocket damages, including landlord’s cost of defending tenant’s third-party action against it (cf. Inchaustegui v 666 5th Ave. Ltd. Partnership, 96 NY2d 111 [2001]; Kinney v G.W. Lisk Co., 76 NY2d 215, 219 [1990]; Morel v City of New York, 192 AD2d 428 [1993]).
*196We have considered tenant’s other arguments and find them unavailing. Concur—Buckley, P.J., Williams, Lerner and Marlow, JJ.